Mr. Justice Barnes concurring specially: I agree that the judgment should be affirmed, but not upon the ground stated. The Russell case, supra, recognizes that, unlike the justice court practice, section 40 of the Municipal Court Act (J. & A. 3352) requires a pleading, called a statement of claim, to be filed when the suit is commenced, and that, like any other pleading, its purpose is to present an issue for trial, but not “with the particularity required in a declaration at common law.” The manner of forming an issue thereon is left to the rules of said court. This appears to be done by filing an affidavit of defense, which defendant did in this case, taking issue and thus showing that it understood “the nature of the case,” which is all said section requires the pleading to set forth. It was manifestly too late after thus taking issue to raise any question as to its sufficiency in that respect, and that is the only question before this court. But I cannot, in the face of the statute, assent to the view that a suit upon a contract or for tort in the Municipal Court can he tried without pleadings as in courts of justices of the peace, or that the Supreme Court intends to be understood as so holding. Whatever it may be called, the statement of claim required by said section performs the office of a pleading, but one to which the technicalities of common-law pleadings and practice are not applicable.